Citation Nr: 1043906	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  04-26 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
stroke, to include as secondary to service-connected 
arteriosclerotic heart disease.

2.  Entitlement to a disability evaluation in excess of 30 
percent for anxiety reaction, prior to February 15, 2008.

3.  Entitlement to a disability evaluation in excess of 70 
percent for anxiety reaction, from February 15, 2008.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to March 1971.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim of 
entitlement to an increased disability rating for anxiety 
reaction (continuing the previously assigned 30 percent 
disability rating) and denied entitlement to service connection 
for hypertension, chronic obstructive pulmonary disease (COPD), 
the residuals of a stroke and arteriosclerotic heart disease.  
The appellant submitted a Notice of Disagreement (NOD) with this 
determination in December 2003 and timely perfected his appeal in 
July 2004.

In a December 2003 rating action, the RO granted entitlement to 
service connection for arteriosclerotic heart disease, assigning 
a 100 percent disability rating.  In June 2004, however, the RO 
informed the appellant of the proposed severance of service 
connection for this condition.  A February 2005 rating action 
severed service connection for arteriosclerotic heart disease.  
The appellant submitted a NOD with this determination in February 
2005 and timely perfected his appeal in July 2005.

In January 2006, the appellant provided testimony before the 
undersigned Veterans Law Judge during a Travel Board hearing.  A 
transcript of that proceeding has been associated with the 
appellant's claims file.

In May 2006, the Board: granted entitlement to service connection 
for hypertension; restored service connection for 
arteriosclerotic heart disease; denied entitlement to service 
connection for COPD and the residuals of a stroke; and remanded 
the appellant's claim of entitlement to an increased disability 
rating for anxiety reaction.  In accordance with the Board's May 
2006 decision, the Appeals Management Center issued a rating 
decision in December 2006, granting entitlement to service 
connection for hypertension and arteriosclerotic heart disease, 
assigning each a noncompensable disability rating.

Thereafter, the appellant submitted a Notice of Appeal to the 
United States Court of Appeals for Veterans Claims (Court) with 
the Board's May 2006 denial of service connection for the 
residuals of a stroke.  By an Order dated in June 2008, the Court 
vacated the Board's May 2006 decision with respect to the service 
connection claim and remanded it to the Board for further 
development.  The increased disability rating claim remained on 
appeal.

Pursuant to the instructions provided by the Court's June 2008 
Memorandum Decision, the Board remanded the appellant's claim of 
entitlement to service connection for the residuals of a stroke 
in January 2009 for additional evidentiary development.  Such 
additional development having been accomplished, the claim has 
been returned to the Board for adjudication.  The Board is 
obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the Board observes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim for TDIU is part of 
an increased rating claim when such claim is raised by the 
record.  In the February 2008 VA mental disorders examination, 
the VA examiner opined that the appellant's level of anxiety was 
so extensive as to render employment impossible.  Even though he 
has not appealed the TDIU issue, the Court held in Rice that when 
the issue is raised by the evidence of record, the Board must 
adjudicate the issue as part of the claim for an increased 
rating.  As such, the issue is properly before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence supports a finding that the 
appellant's stroke residuals are the result of his cardiac 
catheterization procedure, which was a result of his service-
connected arteriosclerotic heart disease.

2.  Prior to February 15, 2008, the appellant's anxiety reaction 
was productive of some social impairment, depressed mood, anxiety 
and sleep impairment, all resulting in mild to moderate 
impairment.

3.  As of February 15, 2008, the appellant's anxiety reaction has 
been productive of mood disturbances such as: depression, 
anxiety, and panic attacks; suicidal ideation; and increasing 
social isolation, all resulting in severe social and occupational 
impairment.

4.  The appellant has been totally unemployable due to his 
service-connected anxiety reaction since February 15, 2008.


CONCLUSIONS OF LAW

1.  The residuals of a stroke are proximately due to, or the 
result of, the service-connected arteriosclerotic heart disease.  
38 U.S.C.A. §§ 1110, 1133, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.310 (2010); see Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc); see also Wallin v. West, 11 Vet. App. 509, 
512 (1998).



2.  The criteria for a disability rating higher than 30 percent 
for anxiety reaction, prior to February 15, 2008, have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9400 
(2010).

3.  The criteria for a disability rating higher than 70 percent 
for anxiety reaction, from February 15, 2008, have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9400 
(2010).

4.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected disabilities, 
as of February 15, 2008, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 
3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Residuals of a Stroke & TDIU

With respect to the claims of entitlement to service connection 
for the residuals of a stroke and TDIU, those claims have been 
granted, as discussed below.  As such, the Board finds that any 
error related to the VCAA on those claims is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Anxiety Reaction

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
applicable, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
Further, in Dingess v. Nicholson, the Court held that, upon 
receipt of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and to 
provide the claimant with notice of what evidence not previously 
provided will help substantiate his claim.  19 Vet. App. 473 
(2006); see also 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2010).  Specifically, VA must notify the claimant of 
what is required to establish service connection and that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection is awarded.

With regard to the appellant's claim for an increased disability 
rating for service-connected anxiety reaction, the law requires 
VA to notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration.  Finally, the 
notice must provide examples of the types of medical and lay 
evidence that the appellant may submit (or ask the VA to obtain) 
that are relevant to establishing his entitlement to increased 
compensation.  However, the notice required by section 5103(a) 
need not be specific to the particular appellant's circumstances; 
that is, VA need not notify an appellant of alternative 
diagnostic codes that may be considered or notify of any need for 
evidence demonstrating the effect that the worsening of the 
disability has on the particular appellant's daily life.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In this case, the appellant submitted a claim for an increased 
rating for his anxiety reaction in January 2002.  The appellant 
was sent a letter in April 2002, which stated that, to 
substantiate a claim for increased compensation, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  

The April 2002 notice also provided examples of the types of 
medical and lay evidence that the appellant may submit (or ask 
the VA to obtain) that are relevant to establishing his 
entitlement to increased compensation.  Specifically, the 
appellant was informed in the letter of types of evidence that 
might show such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and tests; 
and statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner the 
disability had become worse.  These notice requirements were 
provided before the initial adjudication of the claim in January 
2003, and therefore there was no defect with regard to the timing 
of the notice as to these requirements.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Board notes that the appellant was not informed until a 
letter sent in June 2006 that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  However, the appellant was given an opportunity to 
respond following this notice, and the claim was subsequently 
readjudicated in September 2008 and April 2010 Statements of the 
Case, and therefore any defect in the timing of the notice of 
this information was harmless.  See Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  The June 2006 letter also contained 
information about assigning effective dates.  See Dingess, 19 
Vet. App. 473.

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2008) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his appellate claim, as well as the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant with appropriate VA examinations in 
May 2002 and February 2008.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the appellant's service-connected anxiety reaction since he 
was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The February 2008 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examinations in this case are adequate 
upon which to base a decision.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Service Connection

The appellant contends that he currently suffers from the 
residuals of a stroke as a result of his service-connected 
arteriosclerotic heart disease.  Specifically, the appellant 
claims that in September 2002, following his admission to the 
hospital for complaints of chest pain, he underwent cardiac 
catheterization.  During the procedure, the appellant developed 
nausea, vomiting, blurred vision and dizziness.  Thereafter, 
magnetic resonance imaging findings established that he had 
suffered from cerebellar infarction.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2009).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis 
for disability, which is proximately due to, or the result of, a 
service connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2010).  The Court has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service connected condition."  See Allen, supra.

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected disease 
or injury and the current disability.  See Wallin, supra.

The appellant has not alleged that his stroke residuals are 
directly related to service.  The service treatment records do 
not contain any reference to treatment or diagnosis of a stroke.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002).  No competent 
medical evidence has related stroke residuals to military 
service.  Accordingly, the basis for a grant of service 
connection on a direct basis is not presented.

With respect to Hickson element (1), current disability, the 
evidence of record establishes that the appellant currently 
suffers from residual unsteadiness of gait, dizziness and 
periodic blurred vision.  See VA Brain and Spinal Cord 
Examination Report, July 29, 2003.  Thus, element (1) under 
Hickson and Wallin has been satisfied.  See Hickson and Wallin, 
supra.

The claims file also indicates that the appellant is currently 
service-connected for arteriosclerotic heart disease.  The 
appellant contends that his current stroke residuals are 
secondary to his service-connected arteriosclerotic heart 
disease.  Thus, element (2) under Wallin has been satisfied.  See 
Wallin, supra.

Turning to crucial Wallin element (3), evidence of medical nexus 
establishing a connection between the service-connected 
arteriosclerotic heart disease and the appellant's stroke 
residuals, the evidence of record contains only positive medical 
evidence.  In March 2009, the VA examiner indicated that the 
September 2003 VA examination had been reviewed.  It was noted 
that the appellant did have a coronary arteriogram to determine 
the nature and severity of his heart disease and indeed, as a 
result of the coronary arteriograms and cardiac catheterization, 
was found to have arteriosclerotic heart disease, resulting in 
coronary artery bypass surgery.  See VA Medical Opinion Report, 
March 11, 2009.  

Thus, the evidence clearly establishes that the appellant 
suffered from a stroke as a result of his service-connected 
arteriosclerotic heart disease, and element (3) under Wallin has 
been satisfied.  Id.  Therefore, the benefit-of-the-doubt will be 
conferred in the appellant's favor and his claim for service 
connection for the residuals of a stroke is granted, subject to 
the controlling laws and regulations, which govern awards of VA 
compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.400 (2010); see also Gilbert, supra.

III.  Increased Disability Ratings

The appellant was initially granted entitlement to service 
connection for anxiety reaction in August 1971.

In November, a rating decision granted the appellant's claim of 
entitlement to an increased disability evaluation for anxiety 
reaction and assigned a 30 percent disability rating, effective 
July 16, 1996.  In January 2003, a rating decision continued the 
30 percent disability rating.  In September 2008, a subsequent 
rating decision increased the appellant's disability rating from 
30 percent to 70 percent disabling, effective February 15, 2008.  
As discussed above, the Board will address whether a higher 
rating or ratings should have been granted for either of these 
time periods.



Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  
Where an award of service connection for a disability has been 
granted and the assignment of an initial rating for that 
disability is disputed, separate ratings can be assigned for 
separate periods of time based on the facts found; in other 
words, the ratings may be "staged."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  A disability may require re-rating in 
accordance with changes in a Veteran's condition.  It is 
essential, in determining the level of current impairment, that 
the disability be considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2010); see also Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  However where, as in 
this case, entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that if VA's adjudication of an increased rating 
claim is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision on that claim is made.  Thus, VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased-rating claim has been pending.  Cf. McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that 
veteran had disability "at some point during the processing of 
his claim," satisfied service connection requirement for 
manifestation of current disability); see also Moore v. 
Nicholson, 21 Vet. App. 211, 216-217 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for 
drawing a distinction between initial ratings and increased 
rating claims for applying staged ratings.  Accordingly, it was 
held that ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.

The appellant's service-connected anxiety reaction is evaluated 
under Diagnostic Code 9400.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130 
(2010).  Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994)).  Id.

The current 30 percent disability rating for the time period 
prior to February 15, 2008, requires:

Occupational and social impairment with an occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; and mild memory loss (such as 
forgetting names, directions and recent events).

A 50 percent disability evaluation requires:

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent disability evaluation requires:

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech that is intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; impaired 
impulse control, such as unprovoked irritability with periods of 
violence; spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and inability to establish 
and maintain effective relationships.

A 100 percent disability evaluation requires:

Total occupational and social impairment, due to symptoms such 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation or name.

See 38 C.F.R. § 4.130, Diagnostic Code 9400 (2010).

Global Assessment of Functioning (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Richard v. 
Brown, 9 Vet. App. 266 (1996) citing the DSM-IV.  Rating agencies 
are charged with the responsibility of being thoroughly familiar 
with DSM-IV in order to apply the general rating criteria for 
rating mental disorders.  See 38 C.F.R. § 4.130 (2010).
Rating in Excess of 30 Percent Disabling

As explained above, the Board will consider all of the evidence 
of record prior to the assignment of the 70 percent disability 
rating on February 15, 2008.  The evidence associated with the 
claims file prior to the February 15, 2008 assignment of the 70 
percent disability rating consisted of VA outpatient treatment 
records, a VA examination and lay statements.  VA must consider 
all the evidence of record to determine when an ascertainable 
increase occurred in the rated disability.  See Hazan v. Gober, 
10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 
442 (1999).

The medical evidence beginning in January 2001 shows a fairly 
consistent picture of the appellant's anxiety reaction 
symptomatology.  VA Medical Center (VAMC) treatment records dated 
February 2001 through January 2008 found the appellant's thought 
processes and communication to be within normal limits.  He did 
not suffer from delusions or hallucinations and did not exhibit 
inappropriate behavior.  He was oriented in all three spheres, 
but endorsed periodic mild memory loss.  He further noted that he 
suffered from periodic panic attacks, which were controlled by 
medication.  VAMC medical personnel indicated that the appellant 
also suffered from mild and unresolved depression and anxiety, 
likely secondary to his depression.  See VAMC Treatment Records, 
generally; see also VA Mental Disorders Examination Report, May 
1, 2002.

The appellant's speech was considered normal throughout this 
period and his affect was considered congruent to content.  The 
appellant did not indicate that he suffered from panic attacks 
more than once per week.  On multiple occasions, the appellant 
indicated that he had a very close and loving relationship with 
his wife.  Id.  During his May 2002 VA examination, the appellant 
reported that he did very little socializing, and in January 
2006, he indicated that he had a tendency to isolate himself.  
See VA Mental Disorders Examination Report, May 1, 2002; VAMC 
Treatment Record, January 30, 2006.  However, there was no other 
evidence that the appellant had difficulty establishing and 
maintaining effective work and social relationships.  

Further, he did not report any impaired impulse control.  There 
was no indication that he suffered from difficulty in 
understanding complex commands.  Although the appellant noted 
having some passive suicidal ideation in February 2001, he stated 
that he did not have a plan.  It was also noted that his wife had 
been diagnosed with terminal cancer and he had a very difficult 
time coping with this.  His memory, insight and judgment have, 
for the most part, been fair to normal.  See VAMC Treatment 
Records, generally; see also VA Mental Disorders Examination 
Report, May 1, 2002.

The appellant's GAF scores for this time period ranged from 41 to 
61.  A GAF score of 41 to 50 shows "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  See DSM-IV at 44-47.

The Board notes that an examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage rating to 
be assigned.  See VAOPGCPREC 10-95.  In the present case, the 
appellant's GAF scores vary significantly.  Ultimately, however, 
the Board does not find that the lower GAF scores are consistent 
with the other symptoms demonstrated by the appellant.  While the 
VAMC treatment records for this time period indicate that the 
appellant suffered from depression, anxiety and panic attacks, 
the main cause of this symptomatology was his wife's diagnosis of 
terminal cancer.  Further, the appellant did not have the 
majority of the symptoms ordinarily associated with a 50 percent 
disability rating, such as: circumstantial, circumlocutory or 
stereotyped speech, panic attacks, difficulty understanding 
complex commands, impaired memory, impaired judgment, and 
impaired abstract thinking.  The medical evidence consistently 
indicated that he was well oriented and articulate, with clear 
thinking and speech.

The appellant's main argument is that he should be compensated at 
a higher rate for the period prior to February 15, 2008.  The 
medical evidence simply does not support the appellant's 
contention and, therefore, a higher rating is not warranted.  The 
Board concludes his overall level of disability more nearly 
approximates that consistent with a 30 percent rating during the 
entire period.  As the preponderance of the evidence is against 
the appellant's claim, the benefit-of-the-doubt rule does not 
apply, and the appellant's claim of entitlement to an increased 
disability evaluation for anxiety reaction must be denied.  See 
38 U.S.C.A §5107 (West 2002 & Supp. 2010).

Rating in Excess of 70 Percent Disabling

The evidence dated since the assignment of the 70 percent rating, 
on February 15, 2008, consists of the appellant's lay statements, 
VA outpatient treatment records and a VA examination.  The 
appellant's disability evaluation was increased to 70 percent as 
of February 15, 2008, due to the findings of the VA mental 
disorders examination report of the same date.

At the time of the February 2008 VA mental disorders examination, 
the appellant's thought process and communication was considered 
logical.  He did not endorse any delusions or hallucinations and 
did not demonstrate inappropriate behavior.  He again stated that 
he had some suicidal ideation, but had no intent.  At no time did 
he demonstrate an intermittent inability to perform the 
activities of daily living.  His personal hygiene was considered 
normal upon examination and his memory was considered grossly 
intact.  See VA Mental Disorders Examination Report, February 15, 
2008.

Conversely, the appellant indicated that his panic attacks had 
increased exponentially and that he now suffered from these 
episodes multiple times during the week.  The appellant also 
stated that his anxiety had dramatically increased.  He stated 
that his close relationship with his wife continued, but that his 
ability to socialize had decreased, due to his fear of being 
ridiculed.  He also noted that he felt very suspicious of others 
and paranoid.  Id.

His GAF score was also noted as 42.  As noted above, a GAF score 
of 41 to 50 shows "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."  The Board recognizes that 
the February 2008 VA examiner concluded that the appellant had 
significant difficulties based on his anxiety reaction.  However, 
the appellant does not have any of the symptoms ordinarily 
associated with total social and occupational impairment, such as 
impaired thought processes or communication, hallucinations, 
inappropriate behavior, deficient personal hygiene, 
disorientation or memory loss.  He periodically experienced 
suicidal ideation, but he clearly is not in persistent danger of 
hurting himself or others, since the preponderance of the 
treatment notes show denials of such thoughts or intent.  It is 
clear that any suicidal thoughts he experiences are intermittent 
and isolated in nature.  The appellant does not have total social 
impairment.  He does have deficiencies in this area, but that is 
contemplated in ratings lower than 100 percent.  Therefore, a 
higher rating is not warranted.

Accordingly, for the reasons discussed above, the Board cannot 
conclude that a rating higher than 70 percent is warranted for 
the period of time from February 15, 2008.  Again, although the 
appellant could be assigned staged ratings, there is no evidence 
suggesting total impairment for any time period from February 15, 
2008.  There is no reasonable doubt on this issue that could be 
resolved in the appellant's favor.

IV.  TDIU

As noted above, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the same 
time that an appellant is appealing a disability rating, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  In this case, 
the Board finds that a claim for TDIU has been raised by the 
record.

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation purposes 
may be assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  As 
outlined above, the appellant is service-connected for anxiety 
reaction and a disability rating of 70 percent has been assigned.  
As such, the appellant meets the percentage requirements set 
forth in 38 C.F.R. § 3.340.  

The record demonstrates that upon VA examination in February 
2008, the appellant was assigned a GAF score of 42.  Further, the 
VA examiner noted that the appellant experienced daily severe 
symptoms associated with generalized anxiety disorder and panic 
disorder.  The appellant's level of anxiety was considered to be 
so extensive as to render employment impossible.  See VA Mental 
Disorders Examination Report, February 15, 2008.  Based on the 
above evidence, the Board concludes that the appellant is 
entitled to TDIU benefits as of February 15, 2008, the date of 
his VA examination.

However, the preponderance of the evidence of record demonstrates 
that the appellant is not entitled to TDIU benefits prior to 
February 15, 2008.  While there is evidence of significant 
disability prior to this date, the evidence does not suggest that 
the appellant was totally unemployable at this time.  According 
to the VAMC treatment records prior to February 15, 2008, the 
appellant's insight was good and his judgment was intact.  This 
evidence does not suggest that the appellant was incapable of 
obtaining or maintaining gainful employment as a result of his 
anxiety reaction, prior to February 15, 2008.

Having afforded the appellant the full benefit of the doubt, the 
Board concludes that the appellant is entitled to TDIU benefits 
as of February 15, 2008.  See 38 U.S.C. § 5107(b) (West 2002).  
However, the preponderance of the evidence of record demonstrates 
that the appellant is not entitled to TDIU benefits prior to 
February 15, 2008.


ORDER

Entitlement to service connection for the residuals of a stroke, 
to include as secondary to service-connected arteriosclerotic 
heart disease, is granted.

Entitlement to a disability evaluation in excess of 30 percent 
for anxiety reaction, prior to February 15, 2008, is denied.

Entitlement to a disability evaluation in excess of 70 percent 
for anxiety reaction, from February 15, 2008, is denied.

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities, as of 
February 15, 2008, is granted.



____________________________________________
J. A. MARKEY

Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


